DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the apparatus claims 1-14, made with traverse in the reply of 10/05/2022, has been acknowledged. Applicant contends that ‘there would not be a serious search and/or examination burden’ if the claims were not restricted, because the independent method claim 15 ‘appears’ to recite structure ‘substantially similar’ to the structures recited in the independent apparatus claims 1 and 8. Examiner strongly disagrees and notes that the 08/08/2022 Office action clearly showed that, although the inventions in question are related [as process and apparatus for its practice], nevertheless, these inventions are patently distinct according to the provisions of MPEP § 806.05(e)). The prior action also established the undue search burden if the invention were not restricted. Clearly, examination of the apparatus claims requires extensive searches in class 422, subclasses 505, 501, 552, which do not overlap with the searches required for examination of the method claims, which would involve class 436 with at least subclasses 180, 174. Thus, the undue burden was clearly and sufficiently established by the prior action. Because the applicant did not properly point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, the method claims 15-20 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear how the claimed structure can be defined relative to the components [namely, to the inlet paths or to the outlet paths of a ‘well-plate manifold, as well as to ‘any combination thereof’] that are not defined nor even positively included by the claim language. Also, the phrase, ‘any combination thereof’ is indefinite in the given context. Regarding the phrase, ‘array of pumps mounted to each of the plurality mounting frames’, it appears that ‘array of pumps mounted to each mounting frame of the plurality mounting frames’ was actually meant. It is further unclear what structural features must configure the mounting frames for mounting the array of pumps and for being ‘stackable’, as recited. The same considerations apply to claim 8. 
	In claim 2, it is not clear what structural features must establish a ‘pump pair’ and how the pair(s must be structurally inter-related to other pumps of the array. See also claim 9.
	Claim 3 fails to set forth clear structural inter-relationships between the processors and the memory modules. It is also unclear how the ‘stored logic’ can be executed by the processor(s) without the ‘processor(s) being connected to the pump actuators [such as control valves] and without being programmed accordingly. See also claims 4 -6 for similar issues. See also claim 10.
	Additionally, in claim 8, it is not clear what structural features of the well-plate must ‘define’ the ‘well-groups’. It is also unclear how a group [i.e., a collection’] can be just one element. 	
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Domansky  et al., [US 20050260745]. 
	With respect to claims 1 , 2, 8 and 9, Domansky discloses a modular pump assembly comprising, as shown in Figures 3-4,  a plurality of mounting frames 22 and 28 configured to be stackable with one another in a modular configuration; and an array of pumps attached [‘ mounted’] to each of the plurality mounting frames, the array of pumps comprising an array of inlet pumps 18 configured to be fluidically coupled a plurality of fluid inlet paths of a well-plate manifold or / and an array of fluid outlet pumps 13 configured to be fluidically coupled to a plurality of fluid outlet paths of the well-plate manifold, as recited, where each pair of pumps 13 and 18 constitutes a respective ‘pump pair’. Additionally, referring to claim 8, the assembly also includes a well-plate 24 defining a plurality of well-groups each comprising at least one well 4; and a well-plate manifold comprising a plurality of fluid paths 5, 30, 31, and 32 that can be used both as inlet and outlet ones, depending on whether negative or positive pressure is applied. Also note that the features not positively recited as part of the claimed invention, are not accorded patentable weight when evaluated for patentability. 

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 3-7 and 10-14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Domansky et al. 
Referring to claims 3 and 10, Domansky does not teach the processors with memory and logic, configured as recited. However, computerized control is routinely employed in the art, and it would be within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Domansky  by having employed computers configured to control the pumps, to have capabilities to control the fluid processing automatically. Regarding claims 4 and 11, it would be also obvious to have employed additional control valves coupled to the processors, in order to have additional capabilities to control fluid flow, depending on particular goals of testing. 
Referring to claims 5-6 and 12-13, although Domansky does not expressly teach the sensors configured as recited, Domansky, on the other hand, is concerned with controlling flow rates [necessarily associated with fluid pressure], as explained, for example, in paragraph [0037]. It would be clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Domansky by employing such flow rate / pressure sensors, in order to further optimize control  over the fluid processing, , depending on particular goals of testing. As to claims 7 and 14, it would be also obvious to arrange the pumps in an enclosure , to provide improved mechanical protection for the apparatus. 

Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘enclosure housing each pump pair’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798